DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 9, 12 and 20 are objected to because of the following informalities:  
1)	In claim 3, lines 1 & 2:  The phrase “comprising a plurality of valves configured to control fluid flow between the pressure source and one or more of the cavities,” should be deleted (since claim 1 has been amended to recite the limitation of a plurality of valves).
2)	In claim 9, line 9:  A --;-- should be inserted after the term “cavities”.
3)	In claim 12, line 2:  The term --the-- should be inserted before the first instance of the term “user”.
4)	In claim 20, line 2:  The term “second” should be changed to --sensed--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the
prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9, 11-14 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2003/0159219 to Harrison et al.  With respect to claims 1, 6-9 and 23, Harrison et al. ‘219 shows the claimed limitations of a system comprising:  a cushioning device having a body that defines a plurality of cavities (102-146) (as shown in Figures 1 & 9 and as described on page 2, in paragraphs 0037 & 0038), wherein the cavities of the plurality of cavities are arranged in a three-dimensional array where at least some of the cavities of the plurality of cavities are stacked on top of other cavities of the plurality of cavities in the body (as shown in Figures 11a, 11c & 11d and as described on page 3, in paragraphs 0040, 0042 & 0043); a pressure source (600) configured to be in fluid communication with the plurality of cavities (102-146) (as shown in Figure 6 and as described on page 5, in paragraph 0059); a plurality of

sensors (670) configured to capture data indicative of internal pressure within the plurality of cavities (102-146), wherein each sensor of the plurality of sensors corresponds to a cavity of the plurality of cavities (as shown in Figures 6 & 7 and as described on page 5, in paragraph 0062); a plurality of valves (620, 630, 640, 650), wherein each valve of the plurality of valves is configured to control fluid flow between the pressure source (600) and a corresponding cavity of the plurality of cavities (102-146) (as shown in Figure 6 and as described on page 5, in paragraphs 0059-0064); and one or more controllers (710) configured to actuate the pressure source (600) to move fluid toward and/or away from one or more of the plurality of cavities (102-146) and to selectively actuate one or more valves of the plurality of valves (620, 630, 640, 650) to remove pressure from a sensitive region of a user (as shown in Figures 6 & 7 and as described on page 5, in paragraph 0066 and on page 6, in paragraphs 0067-0070 & 0075); wherein the cushioning device is configured to be disposed between a user and a surface on which the user is disposed upon (as described on page 1, in paragraph 0013; page 2, paragraph 0037 and on page 6, in paragraph 0071); wherein one or more of the plurality of cavities (102-146) are at least partially defined by a sidewall, at least a portion of the sidewall being planar, corrugated, bellowed, and/or curved (as shown in Figures 3-5  & 11a-11f and as described on page 3, in paragraphs 0041-0043); a second body defining a second plurality of cavities configured to provide vibration reduction by changing an internal pressure within one or more of the second plurality of cavities, and wherein changing the internal pressure within the one or more of the second plurality of cavities changes an overall vertical height of the device (as shown in Figures 11a, 11c & 11d and as described on page 3, in paragraphs 0040, 0042 & 0043); 

wherein the body includes one or more of the following materials:  polyurethane, neoprene, silicone rubber, and natural rubber (as described on page 2, in paragraph 0038); and wherein the one or more controllers (710) are further configured to redistribute pressure within a first one of the plurality of cavities (102-146) while maintaining an offloaded pressure within a second one of the plurality of cavities (as described on page 6, paragraph 0068-0070 & 0075).
With respect to claims 11-14, the reference further discloses the use of a pad device comprising:  a body defining a plurality of cavities (102-146) configured to be coupled to a fluid source (600) (as shown in Figure 6 and as described on page 5, in paragraph 0059), wherein the cavities of the plurality of cavities (102-146) are arranged in a three-dimensional array where at least some of the cavities of the plurality of cavities are stacked on top of other cavities of the plurality of cavities in the body (as shown in Figures 11a, 11c & 11d and as described on page 3, in paragraphs 0040, 0042 & 0043); a plurality of sensors (670) configured to capture data indicative of internal pressure within the plurality of cavities (102-146), wherein each sensor of the plurality of sensors (670) corresponds to a cavity of the plurality of cavities (as shown in Figures 6 & 7 and as described on page 5, in paragraph 0062); a plurality of valves (620, 630, 640, 650), wherein each valve of the plurality of valves is configured to control fluid flow between the fluid source (600) and a corresponding cavity of the plurality of cavities (102-146) (as shown in Figure 6 and as described on page 5, in paragraphs 0059-0064); and one or more controllers (710) configured to actuate the fluid source (600) to move fluid toward and/or away from one or more of the plurality of cavities (102-146) and to selectively actuate one or more valves of the plurality of valves (620, 630, 640, 650) to remove pressure from a sensitive region of a user (as shown in Figures 6 & 7 and as described on page 5, in paragraph 0066 and on page 6, in paragraphs 0067-0070 & 0075); wherein the pad device is configured to be disposed between the user and a surface on which the user is disposed upon (as described on page 1, in paragraph 0013; page 2, paragraph 0037 and on page 6, in paragraph 0071); wherein the fluid is a hydraulic fluid and/or a pneumatic fluid (as described on page 5, in paragraph 0059); and wherein the body includes one or more of the following materials:  polyurethane, silicone, neoprene, and natural rubber (as described on page 2, in paragraph 0038).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-14 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. App. Pub. No. 2017/0135890 to DuBois et al.  With respect to claims 1-4, DuBois et al. ‘890 shows the claimed limitations of a system comprising:  a cushioning device (100) having a body that defines a plurality of cavities (171), wherein the cavities of the plurality of cavities are arranged in a three-dimensional array where at least some of the cavities of the plurality of cavities are stacked on top of other cavities of the plurality of cavities in the body (as shown in Figures 1B, 13A, 13B & 17-18B and as described on page 3, in paragraphs 0051 & 0056; page 11, paragraphs 0105 & 0108; and on page 13, paragraph 0120); a pressure source (180, 189) configured to be in fluid communication with the plurality of cavities (171) (as shown in Figure 

15A and as described on page 11, in paragraph 0108); a plurality of sensors (188) configured to capture data indicative of internal pressure within the plurality of cavities (171), wherein each sensor of the plurality of sensors corresponds to a cavity of the plurality of cavities (as shown in Figures 14 & 15A and as described on page 11, in paragraph 0107 and on page 12, in paragraphs 0114 & 0115); a plurality of valves (186), wherein each valve of the plurality of valves is configured to control fluid flow between the pressure source (180, 189) and a corresponding cavity of the plurality of cavities (171) (as shown in Figures 14 & 15A and as described on page 11, in paragraphs 0107 & 0108 and on page 12, in paragraphs 0114 & 0116); and one or more controllers (200’) configured to actuate the pressure source (180, 189) to move fluid toward and/or away from one or more of the plurality of cavities (171) and to selectively actuate one or more valves of the plurality of valves (186) to remove pressure from a sensitive region of a user (as shown in Figure 15B and as described on page 12, in paragraphs 0114-0116); wherein the cushioning device is configured to be disposed between a user and a surface on which the user is disposed upon (as shown in Figures 13A, 13B & 17); wherein the one or more controllers (200’) are configured to be coupled to a graphical user interface (GUI) (300) such that the one or more controllers (200’) is configured to actuate the pressure source (180, 189) in response to a command received by the GUI (300) (as shown in Figures 15B & 16 and as described on page 12, in paragraphs 0114-0116); wherein the plurality of valves (186) are configured to be actuated by the one or more controllers (200’) in response to the command received by the GUI (300) (also as described on page 12, in paragraphs 0114-0116); 


and comprising a pressure regulator (187) configured to control fluid flow to one or more of the plurality of valves (186), wherein the plurality of valves are configured to be actuated by the one or more controllers (200’) in response to the command received by the GUI (300) (as described on page 12, in paragraphs 0114-0116 and on page 13, in paragraphs 0118 & 0119).
With respect to claims 5-9 and 23, the reference further discloses the use of a graphical user interface (GUI) (300) configured to receive a command and, in response to the command, perform one or more of the following functions:  display a magnitude and/or location of pressure data (310) within one or more of the cavities (171); and toggle and/or define a manual and/or automated modulation of a pressure within one or more of the cavities, wherein the modulation of the pressure can include:  redistributing pressure throughout the plurality of cavities (171) while the plurality of cavities are subjected to a load of the user, or offloading pressure within one or more of the plurality of cavities, or redistributing pressure within a first ones of the plurality of cavities (171) while maintaining an offloaded pressure within a second one of the plurality of cavities (as shown in Figure 16 an as described on page 12, in paragraph 0116 and on page 14, in paragraph 0123); wherein one or more of the plurality of cavities (171) are at least partially defined by a sidewall, at least a portion of the sidewall being planar, corrugated, bellowed, and/or curved (as shown in Figures 1B, 13A, 13B, 14 & 17-18B and as described on page 11, in paragraph 0104); a second body defining a second plurality of cavities configured to provide vibration reduction by changing an internal pressure within one or more of the second plurality of cavities, and wherein changing the internal pressure within the one or more of the second plurality of cavities changes an overall vertical height of the device (also as shown in Figures 1B, 13A, 13B, 14 & 17-18B and as described on page 3, in paragraphs 0051 & 0056; page 11, paragraphs 0105 & 0108; and on page 13, paragraph 0120); wherein the body includes one or more of the following materials:  polyurethane, neoprene, silicone rubber, and natural rubber (as described on page 11, in paragraph 0106); and wherein the one or more controllers (200’) are further configured to redistribute pressure within a first one of the plurality of cavities while maintaining an offloaded pressure within a second one of the plurality of cavities (as shown in Figure 15B and as described on page 12, in paragraphs 0114-0116) .
With respect to claims 11-14, the reference further discloses the use of a pad device (100) comprising:  a body defining a plurality of cavities (171) configured to be coupled to a fluid source (180, 189), wherein the cavities of the plurality of cavities are arranged in a three-dimensional array where at least some of the cavities of the plurality of cavities are stacked on top of other cavities of the plurality of cavities in the body (as shown in Figures 1B, 13A, 13B, 15A & 17-18B and as described on page 3, in paragraphs 0051 & 0056; page 11, paragraphs 0105 & 0108; and on page 13, paragraph 0120); a plurality of sensors (188) configured to capture data indicative of internal pressure within the plurality of cavities (171), wherein each sensor of the plurality of sensors corresponds to a cavity of the plurality of cavities (as shown in Figures 14 & 15A and as described on page 11, in paragraph 0107 and on page 12, in paragraphs 0114 & 0115); a plurality of valves (186), wherein each valve of the plurality of valves is configured to control fluid flow between the fluid source (180, 189) and a corresponding cavity of the plurality of cavities (171) (as shown in Figures 14 & 15A and as described on page 11, in paragraphs 0107 & 0108 and on page 12, in paragraphs 0114 & 0116); and one or more controllers (200’) configured to actuate the fluid source (180, 189) to move fluid toward and/or away from one or more of the plurality of cavities (171) and to selectively actuate one or more valves of the plurality of valves (186) to remove pressure from a sensitive region of a user (as shown in Figure 15B and as described on page 12, in paragraphs 0114-0116); wherein the pad device (100) is configured to be disposed between the user and a surface on which the user is disposed upon (as shown in Figures 13A, 13B & 17); wherein the fluid is a hydraulic fluid and/or a pneumatic fluid (as described on page 12, in paragraph 0113); and wherein the body includes one or more of the following materials:  polyurethane, silicone, neoprene, and natural rubber (as described on page 11, in paragraph 0106).

Claims 1-15 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. App. Pub. No. 2019/0183257 to Arzanpour et al.  With respect to claims 1-4, Arzanpour et al. ‘257 shows the claimed limitations of a system comprising:  a cushioning device (100) having a body that defines a plurality of cavities (40), wherein the cavities of the plurality of cavities are arranged in a three-dimensional array where at least some of the cavities of the plurality of cavities (40) are stacked on top of other cavities of the plurality of cavities in the body (as shown in Figures 1, 6 & 7 and as described on page 1, in paragraph 0007; page 2, paragraph 0037; page 3, paragraph 0042 and on page 4, in paragraph 0047); a pressure source (15) configured to be in fluid communication with the plurality of cavities (40) (as shown in Figure 2 and as described on page 3, in paragraph 0038); a plurality of sensors configured to capture data indicative of internal pressure within the plurality of cavities (40), wherein each sensor of the plurality of sensors corresponds to a cavity of the plurality of cavities (as described on page 2, in paragraph 0038 and on page 3, in paragraphs 0038 & 0039); a plurality of valves, wherein 

each valve of the plurality of valves is configured to control fluid flow between the pressure source (15) and a corresponding cavity of the plurality of cavities (40) (as described on page 3, in paragraphs 0038 & 0039); and one or more controllers (10) configured to actuate the pressure source (15) to move fluid toward and/or away from one or more of the plurality of cavities (40) and to selectively actuate one or more valves of the plurality of valves to remove pressure from a sensitive region of a user (as shown in Figures 1 & 2 and as described on page 2, in paragraphs 0037 & 0038 and on page 3, in paragraphs 0038 & 0039); wherein the cushioning device (100) is configured to be disposed between a user and a surface on which the user is disposed upon (as shown in Figures 13A-13C and as described on page 2, in paragraph 0036; page 5, paragraph 0054 and on page 6, in paragraph 0054); wherein the one or more controllers (10) are configured to be coupled to a graphical user interface (GUI) (30) such that the one or more controllers is configured to actuate the pressure source (15) in response to a command received by the GUI (as shown in Figure 3 and as described on page 3, in paragraph 0040); wherein the plurality of valves are configured to be actuated by the one or more controllers (10) in response to the command received by the GUI (30) (as described on page 3, in paragraphs 0038-0040); and comprising a pressure regulator (14) configured to control fluid flow to one or more of the plurality of valves, wherein the plurality of valves are configured to be actuated by the one or more controllers (10) in response to the command received by the GUI (30) (as shown in Figure 2 and as described on page 2, in paragraph 0038 and on page 3, in paragraphs 0038-0040).


With respect to claims 5-10 and 23, the reference further discloses the use of a graphical user interface (GUI) (30) configured to receive a command and, in response to the command, perform one or more of the following functions:  display a magnitude and/or location of pressure data within one or more of the cavities (40); and toggle and/or define a manual and/or automated modulation of a pressure within one or more of the cavities, wherein the modulation of the pressure can include:  redistributing pressure throughout the plurality of cavities (40) while the plurality of cavities are subjected to a load of the user, or offloading pressure within one or more of the plurality of cavities, or redistributing pressure within a first ones of the plurality of cavities (40) while maintaining an offloaded pressure within a second one of the plurality of cavities (as shown in Figure 3 and as described on page 3, in paragraph 0040); wherein one or more of the plurality of cavities (40) are at least partially defined by a sidewall, at least a portion of the sidewall being planar, corrugated, bellowed, and/or curved (as shown in Figures 4 & 5 and as described on page 3, in paragraph 0041); a second body defining a second plurality of cavities (40) configured to provide vibration reduction by changing an internal pressure within one or more of the second plurality of cavities (40), and wherein changing the internal pressure within the one or more of the second plurality of cavities changes an overall vertical height of the device (100) (as shown in Figures 8A-8D and as described on page 1, in paragraph 0007 on page 4, in paragraph 0047); wherein the body includes one or more of the following materials:  polyurethane, neoprene, silicone rubber, and natural rubber (as described on page 3, in paragraph 0041); where the surface is a seat of a wheelchair (as described on page 2, in paragraph 0036); and wherein the one or more controllers (10) are further configured to redistribute pressure within a first one of the plurality of cavities (40) while maintaining an offloaded pressure within a second one of the plurality of cavities (as shown in Figures 1 & 2 and as described on page 3, in paragraphs 0040-0042 and on page 4, in paragraph 0042).
With respect to claims 11-15, the reference further discloses the use of a pad device (100) comprising:  a body defining a plurality of cavities (40) configured to be coupled to a fluid source (15), wherein the cavities of the plurality of cavities are arranged in a three-dimensional array where at least some of the cavities of the plurality of cavities are stacked on top of other cavities of the plurality of cavities in the body (as shown in Figures 1, 2, 6 & 7 and as described on page 1, in paragraph 0007; page 2, paragraph 0037; page 3, paragraphs 0038 & 0042 and on page 4, in paragraph 0047); a plurality of sensors configured to capture data indicative of internal pressure within the plurality of cavities (40), wherein each sensor of the plurality of sensors corresponds to a cavity of the plurality of cavities (as described on page 2, in paragraph 0038 and on page 3, in paragraphs 0038 & 0039); a plurality of valves, wherein each valve of the plurality of valves is configured to control fluid flow between the fluid source (15) and a corresponding cavity of the plurality of cavities (40) (as described on page 3, in paragraphs 0038 & 0039); and one or more controllers (10) configured to actuate the fluid source (15) to move fluid toward and/or away from one or more of the plurality of cavities (40) and to selectively actuate one or more valves of the plurality of valves to remove pressure from a sensitive region of a user (as shown in Figures 1 & 2 and as described on page 2, in paragraphs 0037 & 0038 and on page 3, in paragraphs 0038 & 0039); wherein the pad device (100) is configured to be disposed between the user and a surface on which the user is disposed upon (as shown in Figures 13A-13C and as described on page 2, in paragraph 0036; page 5, paragraph 0054 and on page 6, in paragraph 0054); wherein the fluid is a hydraulic fluid and/or a pneumatic fluid (as described on page 3, in paragraph 0041); wherein the body includes one or more of the following materials:  polyurethane, silicone, neoprene, and natural rubber (also as described on page 3, in paragraph 0041); and where the surface is a cushion of a wheelchair (as described on page 2, in paragraph 0036). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DuBois et al. ‘890 in view of U.S. Pat. No. 5,873,137 to Yavets-Chen.  With respect to claims 16, 17 and 20, DuBois et al. ‘890 show the claimed limitations of a method for actuating a cushioning pad device (100) having a body defining a plurality of cavities (171) configured to be coupled to a fluid source (180, 189) such that the fluid source can deliver fluid to vary internal pressures of the cavities (as shown in Figures 1B, 13A, 13B, 15A & 17 and as described on page 3, in paragraph 0056 and page 11, paragraph 0108), wherein the body defines a cushioning pad configured to support a seated user, the method comprising:  sensing pressure (via elements 188) from each cavity of the plurality of cavities (171) (as shown in Figures 14 & 15A and as described on page 11, in paragraph 0107 and on page 12, in paragraphs 0114-0116); generating a sensed pressure profile (310) based on the sensed pressure from each cavity of the plurality of cavities (171) and displaying the sensed pressure profile on a graphical user interface (300) (as shown in Figure 16 and as described on page 12, in paragraph 0116 and on page 14, in paragraph 0123); receiving input of a desired pressure profile through the graphical user interface (300) and selectively varying the internal pressures of the plurality of cavities (171) to achieve the desired pressure profile (as shown in Figure 19 and as described on page 14, in paragraph 0127); wherein the method is performed by one or more controllers (200’) (as 

shown in Figure 15B and as described on page 12, in paragraphs 0114-0116); and further comprising identifying anatomical features based on the sensed pressure profile (310) (as described on page 12, in paragraph 0116 and on page 14, in paragraph 0123).  However, DuBois et al. ‘890 does not specifically disclose the step of displaying historical pressure data on the graphical user interface (300) as recited in claim 16.  Yavets-Chen provides the basic teaching of a method for actuating a cushioning pad device (10) having a body defining a plurality of cavities (14) configured to be coupled to a fluid source (80) such that the fluid source can deliver fluid to vary internal pressures of the cavities, wherein the body defines a cushioning pad configured to support a seated user (as shown in Figures 1, 2 & 10 and as described in column 7, lines 23-37 and in column 10, lines 32-36), the method comprising:  sensing pressure (via element 84) from each cavity of the plurality of cavities (14) (as shown in Figure 10 and as described in column 10, lines 21-35 & 60-62); generating a sensed pressure profile based on the sensed pressure from each cavity of the plurality of cavities (14), and displaying the sensed pressure profile and historical pressure data (as shown in Figure 13 and as described in column 7, lines 16-43).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the method of DuBois et al. ‘890 with the step of displaying historical pressure data on the graphical user interface in order to “[enable] identification of problematic areas of the [user’s] body and analysis of body movements”, thereby helping to ensure appropriate medical treatment for a patient as needed (see Yavets-Chen ‘137, column 15, lines 39-43).



Response to Amendment
Applicant’s arguments on pages 8-11 of the amendment with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Mackey ‘344, DuBois et al. ‘054, Chee ‘211, Bullard et al. ‘729, Mackey ‘366, Harrison et al. ‘967, Oexman et al. ‘328, Chee ‘762, Bhai ‘500 and Yavets-Chen ‘314. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT G SANTOS/Primary Examiner, Art Unit 3673